MEMORANDUM OF DECISION.
The Defendant, Joseph N. Narauska, appeals from his conviction of obstructing government administration, 17-A M.R.S.A. § 751 (1983), following a jury trial in Superior Court (Penobscot County).
When the Defendant fails to provide us with a transcript of that trial, as is required by M.R.Crim.P. 39, we are unable to determine whether there may have been insufficient evidence to support his conviction, which the Defendant now asserts as his major point on appeal. See State v. Lord, 458 A.2d 432, 433 (Me.1983).
Accordingly, the entry is:
Judgment affirmed.
All concurring.